Citation Nr: 1036536	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right leg disorder, 
to include as secondary to service-connected lumbosacral strain 
superimposed on degenerative disc disease of L5-S1.

3.  Entitlement to service connection for a left leg disorder, to 
include as secondary to service-connected lumbosacral strain 
superimposed on degenerative disc disease of L5-S1.

4.  Entitlement to service connection for chronic cervical strain 
(neck disability), to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1.

5.  Entitlement to service connection for upper back problems, to 
include as secondary to service-connected lumbosacral strain 
superimposed on degenerative disc disease of L5-S1.

6.  Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to service-connected residuals 
of right navicular bone fracture.

7.  Entitlement to service connection for left carpal tunnel 
syndrome, to include as secondary to service-connected residuals 
of a right navicular bone fracture.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a gastrointestinal 
disorder (including gastroesophageal reflux disorder (GERD) and 
hiatal hernia), to include as secondary to duodenal ulcer.

10.  Entitlement to service connection for fatigue.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions by Regional Offices (RO's) of the 
Department of Veterans Affairs.  In November 2008, the Board 
remanded the claims listed on the title page to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's headache disorder, which preexisted service, 
was not aggravated during service beyond the normal progression 
of the disorder.

2.  In a written statement received in June 2010, the Veteran 
withdrew his appeals seeking service connection for a right leg 
disorder, a left leg disorder, chronic cervical strain, upper 
back problems, right carpal tunnel syndrome, left carpal tunnel 
syndrome, and a gastrointestinal disorder (including GERD and 
hiatal hernia).

3.  The Veteran's tinnitus, which first manifested many years 
after service, is not shown to be causally related to events in 
service.

4.  The Veteran's self-reported fatigue disability did not 
manifest in service and is not shown to be causally related to 
events in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for a 
right leg disorder, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for a 
left leg disorder, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for 
chronic cervical strain, to include as secondary to service-
connected lumbosacral strain superimposed on degenerative disc 
disease of L5-S1, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for 
upper back problems, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for 
right carpal tunnel syndrome, to include as secondary to service-
connected residuals of right navicular bone fracture, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

7.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for 
left carpal tunnel syndrome, to include as secondary to service-
connected residuals of right navicular bone fracture, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

8.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to service connection for a 
gastrointestinal disorder (including GERD and hiatal hernia), to 
include as secondary to duodenal ulcer, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

10.  The criteria for entitlement to service connection for 
fatigue have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Veteran had perfected for appeal issues of service connection 
for a right leg disorder, a left leg disorder, chronic cervical 
strain, upper back problems, right carpal tunnel syndrome, left 
carpal tunnel syndrome, and a gastrointestinal disorder 
(including GERD and hiatal hernia).  

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received in June 2010, the Veteran 
withdrew his appeals seeking service connection for a right leg 
disorder, a left leg disorder, chronic cervical strain, upper 
back problems, right carpal tunnel syndrome, left carpal tunnel 
syndrome, and a gastrointestinal disorder (including GERD and 
hiatal hernia).  Hence, there is no allegation of error of fact 
or law for appellate consideration on these claims and they are 
dismissed for lack of jurisdiction by the Board.

Service connection claims

The Veteran seeks service connection for headaches, fatigue and 
tinnitus.  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to the 
claimant.  In essence, the following sequence is required: There 
must be a decision by the RO, the claimant must express timely 
disagreement with the decision (NOD), VA must respond by 
explaining the basis for the decision to the claimant (SOC), and 
finally the claimant, after receiving adequate notice of the 
basis of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Notably, a service connection claim involves all possible 
theories of entitlement.  Bingham v. Principi, 421 F.3d 1346, 
1349 (Fed. Cir. 2005).

As noted by the Board in the November 2008 remand, the Veteran 
has filed service connection claims, and then other new service 
connection claims, and then poses different theories as to why 
service connection should be granted.  This has frustrated the 
ability of the VA to effectively adjudicate all of his claims, 
delaying the case. 

As the United States Court of Appeals for Veterans Claims (Court) 
has stated:

Advancing different arguments at successive stages of 
the appellate process does not serve the interests of 
the parties or the Court.  Such a practice hinders 
the decision-making process and raises the 
undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).

In a March 2004 rating decision, the RO addressed 19 separate 
service connection issues.  In subsequent correspondence, the 
Veteran submitted statements which can be reasonably construed as 
appealing the claims listed on the title page. 

However, in June 2004, the Veteran submitted an ambiguously 
worded statement discussing disability of virtually all of his 
bodily systems, otherwise self-referred to as "extensive damage 
done to my person," which he claimed resulted from in-service 
lead exposure.

In a May 2005 rating decision, the RO addressed 9 additional 
service connection issues.  In November 2006, the Veteran 
submitted an additional ambiguously worded statement referring to 
multiple maladies, and alleged that his exposure to Agent Orange 
may be a cause of his current symptoms.  He did not specifically 
indicate an intent to appeal an RO determination on any specific 
claims.

In a statement received in November 2008, the Veteran withdrew 
from appeal his theory that his claimed disabilities resulted 
from in-service lead exposure.  However, he did not withdraw from 
appeal his Agent Orange exposure theory.  It was unclear, 
however, which disability or disabilities he claimed may have 
resulted from Agent Orange exposure.

In February 2009, the RO sent the Veteran a letter requesting him 
to clarify the claims and theories being presented on appeal.  
The Veteran, who has a duty to assist VA in developing his 
claims, did not respond which again frustrates VA's ability to 
adjudicate his claims.  See generally Dusek v. Derwinski, 2 Vet. 
App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In February 2009, the Court issued a decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) which 
redefined the concept of what issues are encompassed in a service 
connection "claim" filed by a claimant.  In Clemons, the Court 
held that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to understand 
sophisticated legal or medical distinctions, and that "the 
claimant's intent in filing a claim is paramount to construing 
its breadth."  The Court, citing the holding in Ingram v. 
Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must 
apply a "sympathetic reading" to a lay person's pleadings, 
indicated that VA's attention should be focused upon the symptoms 
the claimant is attempting to service connect.

However, while VA must interpret a claimant's submissions 
broadly, VA is not required to conjure up issues not raised by 
claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995).  
Although a claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-
200 (1992), some intent on the part of the Veteran to seek 
benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 
32, 34-35 (1998).

In light of the above, the Board will consider the Veteran's 
claims according to all potential service connection theories, 
including direct service connection, presumptive service 
connection as a chronic disease, and service connection as being 
proximately due to exposure to Agent Orange and/or lead.

With respect to the claim of "fatigue," it is unclear what 
disability, or disabilities, the Veteran seeks to service 
connect.  Notably, the record does not disclose a diagnosis of 
chronic fatigue syndrome as defined by VA.  See 38 C.F.R. § 4.88a 
(a diagnosis of chronic fatigue syndrome requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at least 
6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or more 
of the following: (i) acute onset of the condition, (ii) low 
grade fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized muscle 
aches or weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity or pattern that is 
different from headaches in the pre-morbid state), (viii) 
migratory joint pains, (ix) neuropsychologic symptoms, and (x) 
sleep disturbance). 

The Veteran does report a symptom of fatigue.  Clinical records 
associated claims folder included assessments that the Veteran 
manifests fatigue as a symptom of depression.  See private 
clinical record dated August 1999.  A final March 2004 RO rating 
decision denied a claim of service connection for anxiety 
disorder and that issue is not currently before the Board on 
appeal.  The Board, therefore, will not consider the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

A pre-existing injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.  

Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306.  Temporary 
or intermittent flare-ups of symptoms of a condition, alone, does 
not constitute "aggravation" unless the underlying condition 
worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Certain chronic diseases may be presumed to have been incurred in 
service if manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).  Headaches, 
fatigue and tinnitus are not among those chronic diseases 
identified in  38 C.F.R. § 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam (Vietnam) during the specific time period 
will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  Specifically, this includes 2,4-
D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).

Herbicide exposure is presumed if the veteran served in Vietnam 
from January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran served in the U.S. Navy.  While he has been awarded 
the Vietnam Service Medal, the Veteran has not alleged nor is it 
shown that he set foot on the coastline of Vietnam or performed 
duty on a "brownwater" vessel.  As such, the statutory 
presumption of herbicide exposure does not apply in this case.  
38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008); VAOPGCPREC 27-97 (July 23, 1997).

In any event, headaches, fatigue and tinnitus are not among the 
diseases subject to presumptive service connection under 
38 U.S.C.A. § 1116.  The Secretary of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes that 
VA has issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended beyond specific 
disorders, based upon extensive scientific research.  See, e.g., 
68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. Reg. 42600 
(June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 
59232 (Nov.2 1999).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has first hand knowledge 
(i.e., reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences which 
is competent evidence when (a) rationally based on the perception 
of the witness and (b) helpful to a clear understanding of the 
witness' testimony or the determination of a fact in issue.  
Otherwise, in matters involving scientific, technical or other 
specialized knowledge, Fed.R.Evid 702 requires that an opinion be 
provided by a witness qualified as an expert by knowledge, skill, 
experience, training or education. 

The Veteran's July 1970 entrance examination included lay report 
of a pre-service history of "FREQUENT OR SEVERE HEADACHE."  The 
examiner noted a diagnosis of "headaches eye strain - wears 
contacts."  Service treatment records (STRs) document the 
Veteran's report of headaches in conjunction with treatment for 
sore throat in August and September 1970.  In November 1971, the 
Veteran was given prescriptions of Valium and Darvon due to a 
one-day history of headaches manifested by light sensitivity, 
nausea and blurry vision.  Notably, the Veteran denied a history 
(hx) of trauma to the head.  In December 1971, the Veteran 
reported headaches and general malaise when being treated for flu 
syndrome.  He had similar symptoms when being treated for a viral 
infection in February 1972.  In February 1974, the Veteran 
complained of severe "migraine" headaches, reporting his own 
impression that these headaches may be attributable to not 
wearing glasses.  The Veteran, who was febrile with chills and 
stomach symptoms, was diagnosed with flu syndrome.  The June 1974 
separation examination did not disclose any lay or medical 
evidence of chronic disorders involving headache, fatigue or 
tinnitus.

Overall, the Veteran's STRs provide evidence against these 
claims, failing to reflect lay or medical evidence of chronic 
symptoms involving fatigue and tinnitus.  These records also 
reflect a history of headaches before and during service absent 
reliable evidence that a headache disorder permanently worsened 
in service beyond the normal progress of the disorder.

The postservice medical records first document the Veteran's 
treatment for headaches in 1998, which is approximately 24 years 
after his discharge from active service.  The Veteran first 
reported chronic tinnitus after a brain aneurysm in 2000 (such a 
statement from the Veteran himself only provides factual evidence 
against his own claim that this problem is the result of 
service).  The Veteran has not been diagnosed with chronic 
fatigue syndrome.  However, the Veteran is noted to have had 
fatigue symptoms secondary to depression (private clinical record 
dated August 1999) and daytime somnolence due to sleep apnea (VA 
clinical record dated November 2007).  Historically, the Veteran 
has also reported symptoms of malaise and weakness in conjunction 
with treatment for episodes of anxiety (November 1983), diarrhea 
(August 1984), and probable pharyngitis (May 1987).

With respect to the claim of service connection for headaches, 
the Board must find, based on a review of the record, that the 
Veteran has provided contradictory and unreliable descriptions 
regarding the onset, frequency and severity of his headache 
symptoms before, during and after service.  He has variously 
reported eye strain headaches which predated service (July 1970 
entrance examination), a history of headaches since being a 
teenager (VA Compensation and Pension (C&P) examination report 
dated July 2003), episodic severe headaches beginning at age 18 
(VA clinical record dated November 2003), episodic non-severe 
headaches since being a teenager which became chronic in May 2000 
(VA clinical record dated January 2001), the onset of chronic 
headaches in 1998 (VA clinical record dated September 2000), the 
onset of severe and chronic headaches starting in 1974 to 1975 
(VA C&P examination report dated November 2005) and the onset of 
migraine headaches after being struck with hauling line in 1972 
that have remained constant to the present (VA C&P examination 
reports dated August 2003 and January 2010). 

The Veteran's July 1970 entrance examination included a physician 
diagnosis of eye strain headaches.  Thus, the presumption of 
soundness does not attach to the headache disorder claim.  
38 U.S.C.A. § 1111.  The issue on appeal, therefore, concerns 
whether the Veteran's preexisting headache disorder was 
aggravated during service beyond the normal progress of the 
disorder.  38 C.F.R. § 3.306.

In this case, the Veteran's STRs provide no credible lay or 
medical evidence that his preexisting headache disorder was 
aggravated during service - that is, the underlying condition 
permanently worsened.  See, e.g., Davis, 276 F. 3d at 1346-47.  
Rather, STRs document the Veteran's headache symptoms in August 
and September 1970, December 1971, February 1972 and February 
1974 in conjunction with treatment for maladies such as sore 
throat, flu syndrome and viral infection.  He was independently 
treated for headaches with Valium and Darvon on one occasion in 
November 1971.  In February 1974, the Veteran self-described 
severe "migraine" headaches which he himself attributed to not 
wearing glasses.  His June 1974 separation examination did not 
diagnose a headache disorder.  Notably, the Veteran's STRs do not 
reflect any treatment for head trauma with a period of 
unconsciousness in 1972 as currently claimed.

The Veteran's postservice medical records also provide no 
credible lay or medical evidence that the Veteran's preexisting 
headache disorder was aggravated during service.  For example, 
the Veteran did not allege the existence of a chronic headache 
disorder related to service on his initial application for VA 
compensation in June 1992, which lends to some inconsistency to 
the current allegation.

Based on the Veteran's conflicting statements, the Board finds 
that the Veteran is not credible to the extent that he reports 
the onset of his disability.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.)." 

Additionally, the post-service medical evidence does not reflect 
complaints or treatment related to headaches for 24 years 
following active service.  The Board notes that the multi-year 
gap between discharge from active duty service (1974) and initial 
treatment for headache symptoms (1998) also lends some 
inconsistency to the current allegation.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

More importantly, the Veteran's first documented treatment for 
headaches after service occurred in November 1998, at which time 
the Veteran described to his treating physician of having a 
history of "a lot of headaches throughout his life" but never 
having had such a severe headache until that time.  The examiner 
noted a history of "muscle tension type headaches for many 
years, although no classic migraine headaches," made worse over 
the last month.  

The Board assigns significant probative weight to the Veteran's 
report of history in 1998, as it was the first postservice report 
of headache symptoms made while the events were fresh in the 
Veteran's memory and bear the indicia of reliability as they were 
made in the context of seeking appropriate medical treatment and 
diagnosis.  See Lilly's An Introduction to the Law of Evidence, 
2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).  See 
generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision).

Additionally, the Veteran's report of symptomatology in 1998 is 
consistent with the history provided by the Veteran to examiners 
in July 1970 (eye strain headaches which predated service), 
September 2000 (onset of chronic headaches in 1998), January 2001 
(episodic non-severe headaches since being a teenager which 
became chronic in May 2000), May 2001 (onset of chronic headaches 
in 1998) and July 2003 (history of headaches since being a 
teenager).

Overall, the Board finds that the most credible lay evidence 
establishes that the Veteran entered service in July 1970 with a 
headache disorder manifested by episodic non-severe headaches 
which became more symptomatic many years after service with no 
connection to service.

The medical evidence includes a statement from a July 2003 VA C&P 
examiner who noted that the Veteran described the onset of 
migraine-type headaches as a teenager followed by other 
headaches, such as tension headaches, related to right internal 
carotid aneurismal dissection in 2000.  However, the examiner 
indicated that an opinion could not provided as the claims folder 
was not available for review. 

In August 2003, a VA examiner provided diagnoses of chronic, 
daily probable muscle contraction headaches which probably had 
their onset during service, and intermittent, vascular headaches 
likely related to his right carotid artery dissection.  The 
examiner found that STRs demonstrated no clear visits for 
headaches, but included report of frequent and severe headaches 
on the "discharge paperwork."

In November 2008, the Board remanded this issue for additional 
opinion on the basis that both VA examiners' opinions had limited 
probative value as they were not based on an accurate review of 
the known facts.  See Harris, 203 F.3d at 1350-51; Reonal, 5 Vet. 
App. at 461.  In this respect, the July 2003 VA examiner stated 
that an opinion could not be offered absent review of the claims 
folder which is significant given the Veteran's contradictory and 
unreliable report of headache symptomatology.  With respect to 
the August 2003 opinion, the Veteran had a clear visit for 
headaches in November 1971 but there is no documented report of 
frequent and severe headaches upon discharge.  Rather, the 
headache complaints were voiced at the time the Veteran entered 
service, for which he was diagnosed with eye-strain headaches.

In January 2010, the Veteran underwent VA C&P examination with 
benefit of review of the claims folder.  The examiner noted that 
this was a "complex" case with the Veteran providing "varying 
histories about his headaches" in the medical records.  The 
Veteran reported a preservice history of "mild" headaches which 
became severe on a daily basis after being hit in the head and 
losing unconsciousness in 1972.  The examiner, following 
examination and review of the claims folder, noted that an 
opinion regarding the onset and aggravation of a headache 
disorder would require resort to speculation as there was no 
objective evidence of the claimed head injury in 1972, and that 
the Veteran provided different histories about his headaches to 
different examiners.  The examiner was able to opine that the 
Veteran had never manifested cluster headaches, and that his 
variously diagnosed eye strain headache disorder and current 
chronic daily headaches (including tension and migraine-type) 
were similar to the headaches reported in service, and that it 
was not likely that such disorder was aggravated beyond the 
normal progression during service.

Overall, the January 2010 VA C&P examiner's opinion provides 
evidence against the headache disorder claim by finding that the 
Veteran's headache disorder which preexisted service was not 
aggravated during service beyond the normal progress of the 
disorder.  Notably, this VA C&P examiner encountered difficulty 
in rendering an opinion based upon the Veteran's unreliable 
history of headache symptoms reported to numerous examiners, and 
the fact that there is no credible evidence of a head injury as 
claimed.  As held above, the Board finds that the credible 
evidence does not reflect a head injury and/or a worsening of 
headache symptoms during service.  Thus, the examiner provided 
opinion based upon the best available information which has been 
accepted as true by the Board.  See Jones (Michael) v. Shinseki, 
23 Vet. App. 382, 390 (2010) (acknowledging legitimacy of 
inability of an examiner to provide a definitive opinion when 
based on all available procurable and assembled data).  

With respect to the tinnitus claim, the Veteran himself 
acknowledges that chronic tinnitus symptoms first manifested many 
years after service.  See VA C&P examination reports dated June 
2003 and August 2003.  The June 2003 VA C&P examiner opined that 
the Veterans tinnitus was due to a brain aneurysm in 2000, and 
not likely related to military noise exposure.  A VA clinician in 
January 2001 attributed the Veteran's tinnitus as a side-effect 
of amitriptyline.  There is no medical opinion that the Veteran's 
tinnitus was caused or aggravated during service, including 
exposure to acoustic trauma.

The Veteran also seeks service connection for "fatigue" 
although the basis for this claim is unclear.  As indicated 
above, the record does not reflect a diagnosis of chronic fatigue 
syndrome as defined by VA.  See 38 C.F.R. § 4.88a.  The Board has 
no authority to review the complaint of fatigue as a possible 
symptom depression, as this claim has been finally denied.  
Overall, the Board finds no credible evidence that the Veteran 
has manifested a fatigue disorder first treated in service with 
persistent and/or recurrent symptoms of disability since service.  
The Veteran is clearly competent to describe persistent and/or 
recurrent symptoms of fatigue since service, but such allegations 
are not consistent with the entire evidentiary record and 
inherently unreliable given his contradictory testimony on 
material aspects in this case.

In sum, the Board finds that the preponderance of the evidence is 
against the claims of service connection for a headache disorder, 
tinnitus and fatigue.  The Board has considered the Veteran's 
allegations of the onset and/or worsening of headache symptoms 
during service, but his allegations are inconsistent, unreliable 
and not credible when viewed against the entire evidentiary 
record.  

The Board has also considered the Veteran's theories of service-
related herbicide exposure, lead exposure, head trauma and 
acoustic trauma, but he is not shown competent to speak to issues 
requiring scientific and medical training.  The medical treatise 
material regarding the effects of lead exposure holds no relevant 
value as it does not speak to the specific facts of this case.  
See Hensley v. West, 212 F 3d. 1255, 1265 (Fed. Cir. 2000); Sacks 
v. West, 11 Vet. App. 314 (1998).  In any event, the opinions 
from the June 2003 and January 2010 VA examiners, who have the 
requisite training and expertise to speak to the medical issues 
at hand, greatly outweigh the Veteran's lay allegations in this 
case.  The benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant.")

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the tinnitus claim, a preadjudicatory June 2003 
RO letter substantially complied with the VCAA notice 
requirements, as it informed that Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the headache and fatigue claims, a 
preadjudicatory July 2003 RO letter substantially complied with 
the VCAA notice requirements, as it informed that Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. 
App. 183 (2002); Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini, 18 Vet. App. 112 (2004).  

As the claims remain denied so that initial disability ratings 
and effective dates of award will not be assigned; there is no 
prejudice in failing to timely advise the Veteran of the criteria 
for establishing an initial disability rating and effective date 
of award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (a 
notice error is not prejudicial when concerning a benefit that 
cannot be awarded matter of law).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant STRs, VA 
clinical records, private clinical records and documents 
pertaining to an application for disability benefits with the 
Social Security Administration.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  An examination or opinion shall 
be deemed necessary when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that further development is not needed in this 
case because there is sufficient evidence to decide the claims.  
With respect to the headache claim, the Board has obtained 
opinion based upon review of the claims folder.  As explained 
above, the Board finds that the examiner provided the best 
available opinion given the state of the evidentiary record and 
the highly inconsistent lay history provided by the Veteran.  In 
essence, this is the best possible opinion given the state of the 
evidentiary record.  See Jones (Michael), 23 Vet. App. at 390.  
With respect to the tinnitus claim, VA obtained an opinion 
excluding acoustic trauma as a potential etiology and identifying 
a post service cause for the disorder.  This opinion is also 
adequate for rating purposes.

With respect to the "fatigue" claim, the credible lay and 
medical evidence does not demonstrate persistent or recurrent 
symptoms of disability since service and/or any credible evidence 
suggesting that fatigue may be related to an event during 
service.  As service and post-service records provide no credible 
basis to grant this claim, and provide highly probative evidence 
against the claim, the Board finds no basis for a VA opinion to 
be obtained.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to service connection for headaches is 
denied.

The claim of entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, is dismissed without prejudice.

The claim of entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, is dismissed without prejudice.

The claim of entitlement to service connection for chronic 
cervical strain, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, is dismissed without prejudice.

The claim of entitlement to service connection for upper back 
problems, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease of 
L5-S1, is dismissed without prejudice.

The claim of entitlement to service connection for right carpal 
tunnel syndrome, to include as secondary to service-connected 
residuals of right navicular bone fracture, is dismissed without 
prejudice.

The claim of entitlement to service connection for left carpal 
tunnel syndrome, to include as secondary to service-connected 
residuals of right navicular bone fracture, is dismissed without 
prejudice.

The claim of entitlement to service connection for tinnitus is 
denied.

The claim of entitlement to service connection for a 
gastrointestinal disorder (including GERD and hiatal hernia), to 
include as secondary to duodenal ulcer, is dismissed without 
prejudice.

The claim of entitlement to service connection for fatigue is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


